65 F.3d 174
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stevie Allen GRAY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-16657.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Stevie Allen Gray appeals pro se the district court's summary dismissal of his 28 U.S.C. Sec. 2255 motion.  We have jurisdiction under 28 U.S.C. Sec. 2255,1 and we affirm.


3
Gray contends that there was insufficient evidence to support his murder conviction.  We previously rejected this contention in his direct appeal.  See United States v. Gray, No. 90-10598 (unpublished disposition) (9th Cir.  June 30, 1992).  A contention previously rejected on direct appeal cannot be the basis of a Sec. 2255 motion absent an intervening change in the law or manifest injustice, neither of which are present here.  See Walter v. United States, 969 F.2d 814, 816-17 (9th Cir.1992);  United States v. Redd, 759 F.2d 699, 701 (9th Cir.1985).


4
Because it plainly appears from the face of Gray's Sec. 2255 motion that he is not entitled to relief, the district court did not err by summarily dismissing his motion without an evidentiary hearing.  See United States v. Mathews, 833 F.2d 161, 164 (9th Cir.1987).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Gray timely filed his notice of appeal within sixty days of the district court's denial of his Motion for Order to Show Cause